 

UNITED STATES BANKRUPTCY COURT
DISTR_ICT OF NEW JERSEY

 

Caption in Co_mpliance with D.N.J. LBR 9004-1(b)

Sadek and Cooper Law Oftices, LLC
1315 Walnut Street, Suite 502
Philadelphia, PA 19107 '
215-545-0008

 

 

Attorney for the Debtor
In Re: Case No.: l7-20852~INP
J d : Poslusn
Angelina Redding, u ge '“_"”*L__
Chapter: 13
Debtor

 

 

CHAPTER 13 DEBTOR’S CERTIFICATION IN OPPOSITION

‘ The debtor in this case opposes the following (choose one):

 

1. Motion for Relief from the Automatic Stay filed by Wells Fargo Bank
creditor,
A hearing has been scheduled for 1/22/ 19 , at 10:00 am _

 

l:¥ Motion to§Dismiss filed by the Chapter 13 Trustee.

A hearing has_been scheduled for , at

|:| Certif'lcati:on of Default filed by

 

l am requesting a hearing be scheduled on this matter.

2. I oppose the vae matter for the following reasons (choose one):

|:\ Payments have been made in the amount of $ , but have not

been accounted for., Doc_umentation in support is attached

13 Payrnents have not been made for the following reasons and debtor proposes

repayment as follows (explain your answer):

The Debtor is having diffuculty managing monthly finances Without a monthly
statement The ebtor is desirous of making monthly payments plus an amount
to cure the post petition mortgage arrears.

l:l Other (explain your answer):

3. This certification is being made in an effort to resolve the issues raised in the certification

of default or motionl

 

 

 

 

4. l certify under penalty of perjury that the above is true.
oaa 1/14/19 /S/ Angeiina acadng
- Debtor's Signature

Date:

Debtor's Signature

NOTES:

1. Under D.N.J. LBR 4001~l(b)(1), this form must be filed With the court and served on the Chapter
13 Trustee and creditor, if applicable not later than 7 days before the date of the hearing if filed in`\
opposition to a Motion for Relief from the Automatic Stay or Chapter 13 Trustee’s Motion to
Dismiss. - '

2. Under D.N.J. 4001~1 (b)(Z), this form must be filed With the court and served on the Chapter 13

Trustee and creditor, if applicable not later than 14 days after the filing of a Certification of
Defauit.

rev. 8/1’/] 5

